IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                                FILED
                                                                 August 12, 1998
DAVID K. WACHTEL, JR.,                    )                    Cecil W. Crowson
                                          )                   Appellate Court Clerk
       Plaintiff/Appellant,               )
                                          )      Appeal No.
VS.                                       )      01-A-01-9708-CH-00396
                                          )
THE WESTERN SIZZLIN                       )      Davidson Chancery
CORPORATION f/k/a FRANCHISEE              )      No. 95-781-I
ACQUISITION CORPORATION,                  )
                                          )
       Defendant-Counter                  )
       Claimant/Appellee                  )
                                          )
VS.                                       )
                                          )
DAVID K. WACHTEL, JR., AND                )
RESTAURANT MANAGEMENT                     )
SERVICES, INC.,                           )
                                          )
       Counter-Defendants.                )


                  ORD ER O N PE TITION TO REHE AR

              The appellee has filed a respectful Petition to Rehear. After reviewing

the grounds for the petition, we are of the opinion that it should be overruled. It is,

therefore, ordered that the petition be overruled.




                                          __________________________________
                                          BEN H. CANTRELL, JUDGE



                                          __________________________________
                                          WILLIAM C. KOCH, JR., JUDGE



                                          __________________________________
                                          WALTER W. BUSSART, SPECIAL JUDGE